972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Phillip Lee SEWARDS, a/k/a Champagne, Defendant-Appellant.
No. 92-6524.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 6, 1992

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-91-75-2)
Phillip Lee Sewards, Appellant Pro Se.
R. Brandon Johnson, Office of the United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
Affirmed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Phillip Lee Sewards appeals from the district court's order denying him sentencing credit for time he was on bond pending his sentencing.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Sewards, No. CR-91-752 (S.D.W. Va.  Apr. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED